 


110 HRES 1277 EH:  Providing for consideration of the bill (H.R. 5781) to provide that 8 of the 12 weeks of parental leave made available to a Federal employee shall be paid leave, and for other purposes.
U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1277 
In the House of Representatives, U. S., 
 
June 19, 2008 
 
RESOLUTION 
 Providing for consideration of the bill (H.R. 5781) to provide that 8 of the 12 weeks of parental leave made available to a Federal employee shall be paid leave, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5781) to provide that 8 of the 12 weeks of parental leave made available to a Federal employee shall be paid leave, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The amendment in the nature of a substitute recommended by the Committee on Oversight and Government Reform now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions of the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Oversight and Government Reform; (2) the amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative Davis of Illinois or his designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, and shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions.  
2.During consideration of H.R. 5781 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker.  
 
Lorraine C. Miller,Clerk. 
